Exhibit 10.1
EXECUTION VERSION
AMENDMENT NO. 1
TO
MORTGAGE LOAN PARTICIPATION
SALE AGREEMENT
     Amendment No. 1 to Mortgage Loan Participation Sale Agreement, dated as of
August 15, 2011, (the “Amendment”) by and between JPMorgan Chase Bank, National
Association (the “Purchaser”) and PHH Mortgage Corporation (the “Seller”).
RECITALS
     The Purchaser and the Seller are parties to that certain Mortgage Loan
Participation Sale Agreement, dated as of September 2, 2010 (the “Existing Sale
Agreement”; as amended by this Amendment, the “Sale Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Sale Agreement.
     The parties have agreed, subject to the terms and conditions of this
Amendment, that the Existing Sale Agreement be amended to reflect certain agreed
upon revisions to the terms of the Existing Sale Agreement.
     Accordingly, the parties hereby agree, in consideration of the mutual
premises and mutual obligations set forth herein, that the Existing Sale
Agreement is hereby amended as follows:
     Section 1. Definitions. Section 1 of the Existing Sale Agreement is hereby
amended by deleting the definition of “Commitment Termination Date” in its
entirety and replacing it with the following language:
     "“Commitment Termination Date”: The earliest of (i) October 1, 2011, and
(ii) at Purchaser’s option, upon the occurrence of a Servicing Termination
Event.”
     Section 2. Conditions Precedent. This Amendment shall become effective as
of the date hereof, (the “Amendment Effective Date”) subject to the satisfaction
of the following conditions precedent:
     2.1 Delivered Documents. On the date hereof, the Purchaser shall have
received the following documents, each of which shall be satisfactory to the
Purchaser in form and substance:
     (a) this Amendment, executed and delivered by duly authorized officers of
the Purchaser and the Seller;
     (b) such other documents as the Purchaser or counsel to the Purchaser may
reasonably request.

 



--------------------------------------------------------------------------------



 



     Section 3. Confidentiality. The parties hereto acknowledge that Section 18
of the Sale Agreement shall apply to this Amendment.
     Section 4. Representations and Warranties. The Seller hereby represents and
warrants to the Purchaser that it is in compliance with all the terms and
provisions set forth in the Existing Sale Agreement on its part to be observed
or performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 9 of the Existing Sale Agreement.
     Section 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Sale Agreement shall continue to be, and shall remain,
in full force and effect in accordance with its terms.
     Section 6. Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.
     SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS RULES. AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
[SIGNATURE PAGE FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused their names to be signed hereto
by their respective officers thereunto duly authorized as of the day and year
first above written.

           Purchaser:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Jonathan P. Davis         Name:   Jonathan P. Davis       
Title:   Executive Director      Seller:   PHH MORTGAGE CORPORATION
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson        Title:  
Senior Vice President and Treasurer     

Signature Page to Amendment No. 1

